Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 05/16/2022. Claim 7 has been amended. Claims 15-20 have been newly added. Claims 1-20 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
Claims 1-7 and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-7 are directed to “a placement platform” and 15-20 are directed to “a cloud-based placement platform” (i.e. a system). In order for system claims to pass statutory requirements the claims must recite structure and/or hardware. Claims 1-7 recite a user interface and a data analyzer; claims 15-20 recite a store of history data, a computing mechanism, and a user interface, which are equated to mere data or software which are programmed to perform certain functions, but without embodying the applications on any form of structure, or reciting any actual structure of the system, such as a processor, computers or servers. (i.e. software, per se). As such the current claims fail to recite any structure and/or hardware and as such can be deemed as software per se. Applicant reminded software alone is not patentable subject matter. See In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007). Applicants system claims must be directed to the structure and hardware rather than the functions performed by the structure and/or hardware. Appropriate correction is required.	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 8-14 are directed to a method (i.e. a process). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.	If claims 1-7 and 15-20 were claimed to be a statutory category, they would also fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claims 1 and 8 recite: A placement platform, comprising: an indicator of a relative desirability of at least one of a plurality of programs registered on the placement platform among a set of candidates who use the placement platform to place among the programs; determines the relative desirability in response to a store of history data pertaining to how the candidates used the placement platform to place among the programs during at least one placement season for the programs.	Independent claim 15 recites: A placement platform, comprising: describing how a set of candidates used the placement platform to place among a set of programs registered on the placement platform during at least one placement season for the programs; determines a relative desirability of the programs among the candidates in response to the history data; and generates an indicator based placement platform of the relative desirability.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss candidates desirability for a plurality of programs and a placement of candidates among the programs, which clearly falls under business relations and managing personal behavior or relationships or interactions between people, and is one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of a placement program based on candidate’s desirability indicators. In particular, the claims only recite the additional elements – a user interface and a data analyzer; (claim 15) cloud-based; a store of history data; computing mechanism; a user interface; client device. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Add insignificant extra-solution activity to the abstract idea (see MPEP 2106.05(g)). Generally link the abstract idea to a particular technological environment or field of use (such as computing or cloud-based computing, see MPEP 2106.05(h))	Dependent claims 2-7, 9-14 and 16-20 add additional limitations, for example: (claim 2), wherein the data analyzer determines the relative desirability by determining a rate of completion of one or more events associated with each program (claim 3) wherein the data analyzer determines the relative desirability by determining a set of competitors among the programs in response to the history data but these only serve to further limit the abstract idea.		Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Spec Figure 8 and para 0048. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Billmyer et al. (US 2009/0081629 A1), hereinafter “Billmyer”, in view of O’Malley (US 2019/0392355 A1), hereinafter “O’Malley”.
Regarding Claim 1, Billmyer teaches A placement platform, comprising: a user interface that includes an indicator of a relative desirability of at least one of a plurality of programs registered on the placement platform among a set of candidates who use the placement platform to place among the programs; and (Billmyer, Abstract, discloses a match algorithm is provided that matches students and schools. The output of the algorithm informs the student as to how well he/she matches against every school in the database across many criteria. The student can sort and search through the rankings to identify the schools that are a best match; conversely, school administrators may sort and search through the student profiles to identify students. Matches are based on profiles of the characteristics, interests, desires and level of interest and desire of the student matched against the characteristics profile of the college. The student may indicate how important many of these criteria are to him/her. Billmyer, Figure 10, discloses a user interface that includes an indicator of relative desirability (Examiner is interpreting the ranking of universities as the indicator of relative desirability) of a plurality of programs (Cedarville University, Madonna University, etc.));
a data analyzer that determines the relative desirability in response to a store of history data pertaining to how the candidates used the placement platform to place among the programs during at least one placement … for the programs (Billmyer, para 0010, discloses Match Algorithm analyzes the student and college data to suggest schools to the student, where Target schools are defined as those schools that are the strongest match between the student and school, based on all available information. Further, Billmyer, para 0039, discloses a Match Algorithm that compares information about a student with information about schools to generate a personalized school match list. The student and college information used by the Match Algorithm is stored in appropriate databases. Billmyer, Figure 15, discloses communication history with programs (Blue University, Brown University, etc.)).
Yet, Billmyer does not appear to explicitly recite placement season.
In the same field of endeavor, O’Malley teaches placement season (O’Malley, Abstract. O’Malley, para 0161, discloses a college and/or university. O’Malley, para 0816, teaches seasonal trends and collecting data that can be measured based on different times of year).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Billmyer with placement season as taught by O’Malley with the motivation to collect and measure data based on different times of year to measure seasonal trends (O’Malley, para 0816). The Billmyer invention, now incorporating the O’Malley invention, has all the limitations of claim 1.

Regarding Claim 2, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 1, and Billmyer further teaches wherein the data analyzer determines the relative desirability by determining a rate of completion of one or more events associated with each program (Billmyer, para 0039-0043, discloses analyzes data using match algorithm and students completed questions of interest and desires, along with student demographic and profile data. Further, Billmyer, Figure 29, discloses events associated with programs as it asks which college preparation has been done including, school visits (Examiner notes a school visit is an event associated with a program), test preparation, research and more. Further, O’Malley throughout teaches interviews).

Regarding Claim 3, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 1, and Billmyer further teaches wherein the data analyzer determines the relative desirability by determining a set of competitors among the programs in response to the history data (Billmyer, Figure 10, discloses relative desirability (rank of universities/schools) a set of competitors among the programs (Cedarville University, Brigham Young University, etc.), Figure 15, discloses history data of universities). 

Regarding Claim 4, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 3, and Billmyer further teaches wherein the data analyzer determines the competitors by determining an overlap among the candidates who sought placement in the programs (Billmyer, Figure 15, discloses competitors (For example Blue University, Brown University, Yellow University, etc.) and an overlap among candidates who sought placement in the programs (On the date 1/4/2007, discloses accepted status for Blue University, also on 1/4/2007, discloses rejected for Brown University, and more)).

Regarding Claim 5, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 4, and Billmyer further teaches wherein the overlap is based on a respective candidate profile of each of the candidates who sought placement (Billmyer, Abstract, discloses profiles. See Billmyer throughout for profiles and at least Figures 1, 13, 17, 24, 29, 31, 33, para 0006 and 0041).

Regarding Claim 6, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 4, and Billmyer further teaches wherein the overlap is based on a respective set of questionnaire answers of each of the candidates (Billmyer, Figure 29, discloses a set of questionnaire answers (For example, “I got my best grades in the following classes”, with answers: English, Math, Biology, etc. along with more question and answers)).

Regarding Claim 7, Billmyer, now incorporating O’Malley, teaches the placement platform of claim 3, and Billmyer further teaches wherein the data analyzer determines the competitors by determining an overlap among a set of dates pertaining to one or more events held by the respective programs (Billmyer, Figure 15, discloses competitors (Blue University, Brown University, Yellow University, etc.) an overlap of dates (date 1/4/2007, discloses accepted status for Blue University, also on 1/4/2007, discloses rejected for Brown University, event of being accepted or rejected.) Further, Billmyer, Figure 29, discloses events including school visits. Even Further, O’Malley throughout teaches interviews).

Regarding Claim 8, Billmyer teaches A method for indicating desirability of program placement, comprising: generating a user interface that includes an indicator of a relative desirability of at least one of a plurality of programs registered on a placement platform among a set of candidates who use the placement platform to place among the programs; and (Billmyer, Abstract, discloses a match algorithm is provided that matches, rather than filters, students and schools. The output of the algorithm informs the student as to how well he/she matches against every school in the database across many criteria. The student can sort and search through the rankings to identify the schools that are a best match; conversely, school administrators may sort and search through the student profiles to identify students. Matches are based on profiles of the characteristics, interests, desires and level of interest and desire of the student matched against the characteristics profile of the college. The student may indicate how important many of these criteria are to him/her. Billmyer, Figure 10, discloses a user interface that includes an indicator of relative desirability (Examiner is interpreting the ranking of universities as the indicator of relative desirability) of a plurality of programs (Cedarville University, Madonna University, etc.));	determining the relative desirability in response to a store of history data pertaining to how the candidates used the placement platform to place among the programs during at least one placement … for the programs (Billmyer, para 0010, discloses Match Algorithm analyzes the student and college data to suggest schools to the student, where Target schools are defined as those schools that are the strongest match between the student and school, based on all available information. Further, Billmyer, para 0039, discloses a Match Algorithm that compares information about a student with information about schools to generate a personalized school match list. The student and college information used by the Match Algorithm is stored in appropriate databases. Billmyer, Figure 15, discloses communication history with programs (Blue University, Brown University, etc.)).
Yet, Billmyer does not appear to explicitly recite placement season.
In the same field of endeavor, O’Malley teaches placement season (O’Malley, Abstract. O’Malley, para 0161, discloses a college and/or university. O’Malley, para 0816, teaches seasonal trends and collecting data that can be measured based on different times of year).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Billmyer with placement season as taught by O’Malley with the motivation to collect and measure data based on different times of year to measure seasonal trends (O’Malley, para 0816). The Billmyer invention, now incorporating the O’Malley invention, has all the limitations of claim 8.

Regarding claim 9, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. 

Regarding claim 10, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. 

Regarding claim 11, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. 

Regarding claim 12, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. 

Regarding claim 13, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 

Regarding claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. 

Regarding claim 15, Billmyer teaches a cloud-based placement platform, comprising: a store of history data describing how a set of candidates used the cloud-based placement platform to place among a set of programs registered on the cloud-based placement platform during at least one placement … for the programs (Billmyer, Fig 4 and para 0080, discloses may be implemented on a web server, server farm, and/or array processor accessible over the Internet; Abstract, discloses a match algorithm is provided that matches students and schools. The output of the algorithm informs the student as to how well he/she matches against every school in the database across many criteria. The student can sort and search through the rankings to identify the schools that are a best match. Matches are based on profiles of the characteristics, interests, desires and level of interest and desire of the student matched against the characteristics profile of the college. The student may indicate how important many of these criteria are to him/her. Billmyer, Figure 10, discloses a user interface that includes an indicator of relative desirability (Examiner is interpreting the ranking of universities as the indicator of relative desirability) of a plurality of programs (Cedarville University, Madonna University, etc.));
a computing mechanism that determines a relative desirability of the programs among the candidates in response to the history data; and (Billmyer, para 0010, discloses Match Algorithm analyzes the student and college data to suggest schools to the student, where Target schools are defined as those schools that are the strongest match between the student and school, based on all available information. Further, Billmyer, para 0039, discloses a Match Algorithm that compares information about a student with information about schools to generate a personalized school match list. The student and college information used by the Match Algorithm is stored in appropriate databases. Billmyer, Figure 15, discloses communication history with programs (Blue University, Brown University, etc.)).
a user interface mechanism that generates an indicator on a client device of the cloud- based placement platform of the relative desirability (Billmyer, Figure 10, discloses a user interface that indicates relative desirability (Examiner notes match percentage discloses desirability as Billmyer, para 0001, recites “matching students with the schools that are the best fit for their characteristics, interests and desires using a match algorithm that comprehensively matches the students' desires and characteristics to available information about the schools.”).
Yet, Billmyer does not appear to explicitly recite placement season.	In the same field of endeavor, O’Malley teaches placement season (O’Malley, Abstract. O’Malley, para 0161, discloses a college and/or university. O’Malley, para 0816, teaches seasonal trends and collecting data that can be measured based on different times of year).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Billmyer with placement season as taught by O’Malley with the motivation to collect and measure data based on different times of year to measure seasonal trends (O’Malley, para 0816). The Billmyer invention, now incorporating the O’Malley invention, has all the limitations of claim 15.
Regarding Claim 16, Billmyer, now incorporating O’Malley, teaches the cloud-based placement platform of claim 15, and Billmyer further teaches wherein the indicator is included in a program administrator dashboard rendered on the client device to an administrator of one of the programs (Billmyer, para 0025 and Figure 14, discloses a graphical user interface for an administrator including match rating indicator).

Regarding Claim 17, Billmyer, now incorporating O’Malley, teaches the cloud-based placement platform of claim 15, and Billmyer further teaches wherein the indicator is included in a candidate home page rendered on the client device to a current candidate on the cloud-based placement platform (Billmyer, Figure 13, discloses candidate profile; Figures 10-12, discloses a graphical user interface for a candidate including match rating indicators.)

Regarding Claim 18, Billmyer, now incorporating O’Malley, teaches the cloud-based placement platform of claim 15, and Billmyer further teaches wherein the computing mechanism determines the relative desirability by determining a rate of completion of one or more events associated with each program (Billmyer, para 0039-0043, discloses analyzes data using match algorithm and students completed questions of interest and desires, along with student demographic and profile data. Further, Billmyer, Figure 29, discloses events associated with programs as it asks which college preparation has been done including, school visits (Examiner notes a school visit is an event associated with a program), test preparation, research and more. Further, O’Malley throughout teaches interviews; Examiner notes an interview is an event).

Regarding Claim 19, Billmyer, now incorporating O’Malley, teaches the cloud-based placement platform of claim 15, and Billmyer further teaches wherein the computing mechanism determines the relative desirability by determining a set of competitors among the programs in response to the history data (Billmyer, Figure 10, discloses relative desirability (rank of universities/schools) a set of competitors among the programs (Cedarville University, Brigham Young University, etc.), Figure 15, discloses history data of universities).
Regarding Claim 20, Billmyer, now incorporating O’Malley, teaches the cloud-based placement platform of claim 19, and Billmyer further teaches wherein the computing mechanism determines the competitors by determining an overlap among the candidates who sought placement in the programs (Billmyer, Figure 15, discloses competitors (For example Blue University, Brown University, Yellow University, etc.) and an overlap among candidates who sought placement in the programs (On the date 1/4/2007, discloses accepted status for Blue University, also on 1/4/2007, discloses rejected for Brown University, and more)).

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Desai et al. US 2017/0308980 A1 – discussing the system records personal and academic information for each candidate as well as expressions of interest from that candidate toward one or more schools. The system also records information describing each school, such as its academic profile, location, class size, athletic program quality, and so on. The system also records each school's immediate demographic preferences for an incoming class of students.
Terra et al. US 2019/0114729 A1 – discussing an academic program recommendation model generates recommendations based on a target student's specific characteristics. An academic program is recommended to the target student if the target student's characteristics match the characteristics of other students that have successfully completed the academic program. An academic program is not recommended to the target student if the target student's characteristics match the characteristics of other students that have failed to complete the academic program after some threshold period of time.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 
Response to Arguments
Applicants arguments filed on 05/16/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Applicant’s arguments have been fully considered but are found unpersuasive.
Applicant presented the following arguments: 
	“The examiner has stated that claims 1-7 do not recite hardware. Anyone who thinks a placement platform with a user interface that displays results rendered by its data analyzer is not hardware has been living in a cave this entire century. The examiner has stated that software per se is ineligible but cited no authority in support of that megalomaniacal statement…Application Serial Number: 16/805,594 Page 7 of 9Attorney Docket No.: SJMedconnlnc-Pat-005-USResponse to the Office Action of February 14, 2022
Response Date: May 16, 2022An abstract idea is a basic tool of scientific and technological work that if patented 
would impede innovation rather than promote it (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d at 1980; Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)) and is therefore ineligible under section 101 unless the abstract idea is integrated into a practical application (Alice Corp, 573 U.S. at 217, 110 USPQ2d at 1981). Whether an abstract idea is integrated into a practical application has been called a "search for an 'inventive concept"'. Alice Corp., 573 U.S. at 217-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 
Applicant's claimed invention is not directed to an abstract idea under Alice/Mayo because it is not direct to a basic tool of scientific and technological work that would impede innovation if patented. If applicant's invention is patented, science will continue to advance and engineers will continue to engineer and coders will continue to code and create user interfaces and data analyzers to solve the myriad of problems of the modern world. The moon will not fall from the sky and America will not lose its edge. It is only those who seek to augment their placement platforms with applicant's claimed method for determining the desirability of programs among candidates for their programs who will have a problem in accordance with the purpose to the whole patent system in the first place. Any aspect of applicant's claimed invention arguably abstract is integrated into a very practical application of a scheduling platform that enables its users to navigate a highly competitive problem based on the activities of their peers at a time in their life when the stakes are high and their resources are limited. Hard to imagine many more practical applications than, e.g., getting placed at the best program you possibly can. That can literally make your career and life. 
The examiner argues that applicant claims organizing human activity. It is respectfully submitted that the proper test for eligibility is not whether a claim can be tortured to fit a catch-all concocted category. Instead, the proper test is whether a claim is directed to a basic Application Serial Number: 16/805,594 Page 8 of 9 Attorney Docket No.: SJMedconnlnc-Pat-005-US Response to the Office Action of February 14, 2022Response Date: May 16, 2022tool of scientific and technological work under Alice/Mayo and applicant has shown that applicant's claims are not. (Is the examiner really saying that applicant is claiming a social activity or managing personal behavior or teaching!! Or following rules or instructions or whatever other nonsense is in that hodgepodge under "organizing human activity"!?) 
The examiner appears to argue that anything done using a general purpose computer system is ineligible. Applicant is unaware of any authority supporting such an argument. The examiner also argues that the limitations in applicant's claims are well-understood like transmitting data over a network or performing calculations. If the limitations in applicant's claims are so "well-understood" then why aren't those well-understood limitations disclosed in the examiner's prior art?”

Examiner respectfully disagrees. 
With respect to Applicants remarks that “The examiner has stated that software per se is ineligible but cited no authority in support of that megalomaniacal statement”, the Examiner asserts the claims have been properly considered under the 2019 PEG. Please see above for complete 101 analysis.	With respect to the abstract idea, Examiner has explained limitations of the abstract idea as outlined in the above 101 rejection, and reproduced below, as the claims fall under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss candidates desirability for a plurality of programs and a placement of candidates among the programs, which clearly falls under business relations and managing personal behavior or relationships or interactions between people, and is one of certain methods of organizing human activity.	Further, Applicant's arguments fail to comply with 37 CFR 1.111 because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the identified ineligible subject matter discussed in the rejection.
	 Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection in light of the most recent claim amendments and newly added claims. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 103 rejection.
Applicant presented the following arguments: 	“Billmyer teaches evaluating candidates in the eyes of institutions ("matches... informs the student as to how well he/she matches against every school in the database ... identify the schools that are a best match... identify students that may be targeted for admission...ultimately give back as an alum." Abstract of Billmyer) whereas applicant turns the tables on those biased and bigoted and snooty institutional gatekeepers by evaluating them in the eyes of the candidates. Applicant claims determining a desirability of institutional programs among candidates who seek to place among those programs. In other words, Billmyer places all the power with the institutions whereas applicant's invention places the power with the candidates. In that sense, the teachings of Billmyer are the opposite of what applicant claims. 
Applicant has no clue what O'Malley is trying to disclose but it sure isn't determining a desirability of programs among candidates who seek to place among the programs as claimed by applicant.”

Examiner respectfully disagrees. 
With respect to Applicants remarks on Billmyer, Applicant's arguments fail to comply with 37 CFR 1.111 because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference.
With respect to Applicant’s remarks on O’Malley, Examiner notes O’Malley is explicitly relied on to teach placement season, as outlined in the above 103 rejection. Therefore, Applicants remarks are found unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Watkins, JR. US 2019/0066243 A1 – discussing applicant selection based on performance indicators
Terra et al. US 2019/0102854 A1 – discussing recruiting and admission program including medicine programs.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                  

/SANGEETA BAHL/Primary Examiner, Art Unit 3629